Myers, C. J.
This is a verified petition for a writ of habeas corpus “ad-testificandum, ad-sub jiciendum” addressed to this court by Manuel V. Pitman, who designates himself as petitioner herein. It is claimed that he is wrongfully serving a term in the Indiana State Reformatory where he is now confined. He apparently pleaded guilty to a crime and now wishes to withdraw that plea and plead not guilty.
This procedure is the wrong approach to reopening petitioner’s case. The Supreme Court of Indiana has no original jurisdiction to issue writs of habeas corpus. Plunkett v. Lane, Warden (1965), 246 Ind. 530, 207 N. E. 2d 215; Lucianno v. Lane, Warden (1965), 246 Ind. 185, 204 N. E. 2d 220.
Petition denied.
Arterburn and Jackson JJ., concur. Achor, J., not participating.
Note. — Reported in 212 N. E. 2d 157.